Exhibit 99.2 Financial Report Results of Operation Three-month period ended June 30, 2013 compared to the three-month period ended June 30, 2012 During the three-month periods ended June 30, 2013 and 2012, we had an average of 49.0 and 46.4 vessels, respectively, in our fleet. In the three-month period ended June 30, 2013, we accepted delivery of the newbuild vessels MSC Athos, Valor and Value with an aggregate TEU capacity of 26,481 andthe secondhand vessels Petalidi and Ensenada Express with an aggregate TEU capacity of 6,738, which were acquired pursuant to the Framework Agreement with York, and we sold the vessel MSC Austria, with a TEU capacity of 3,584. In the three-month period ended June 30, 2012, we accepted delivery of the secondhand vessels Koroni and Kyparissia with an aggregate TEU capacity of 7,684, and we sold two secondhand vessels for scrap with an aggregate TEU capacity of 5,844. In the three-month periods ended June 30, 2013 and 2012, our fleet ownership days totaled 4,456 and 4,225 days, respectively. Ownership days are the primary driver of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Three-month period ended June 30, Change Percentage Change Voyage revenue $ $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) % Vessels operating expenses ) ) ) %) General and administrative expenses ) ) % Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) - - Depreciation ) ) % Gain on sale/disposal of vessels ) %) Foreign exchange gains - ) %) Interest income ) %) Interest and finance costs ) ) ) %) Other - % Gain /(loss) on derivative instruments ) % Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Three-month period ended June 30, Change Percentage Change Voyage revenue $ $ $ % Accrued charter revenue % Voyage revenue adjusted on a cash basis $ $ $ % Fleet operational data Three-month period ended June 30, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking - 3 3 Voyage Revenue Voyage revenue increased by 4.2%, or $4.0million, to $100.0million during the three-month period ended June 30, 2013, from $96.0million during the three-month period ended June 30, 2012. This increase is mainly due to revenue earned by the newbuild vessels delivered to us during the quarter ended June 30, 2013, partly offset by (i) decreased charter rates for certain of our vessels during the three-month period ended June 30, 2013, compared to the three-month period ended June 30, 2012, and (ii) revenues not earned by vessels which were sold for scrap after the first quarter of 2012 up to June 30, 2013. Voyage revenues adjusted on a cash basis (which adjusts for non-cash “Accrued charter revenue”), increased by 7.0%, or $6.8 million, to $103.3million during the three-month period ended June 30, 2013, from $96.5million during the three-month period ended June 30, 2012. The increase is mainly attributable to cash revenues earned by the new build vessels delivered to us during the quarter ended June 30, 2013, partly offset by the decreased charter rates in certain of our vessels during the three-month period ended June 30, 2013, compared to the three-month period ended June 30, 2012. Voyage Expenses Voyage expenses decreased by 25.0% or $0.4million, to $1.2 million during the three-month period ended June 30, 2013, from $1.6million during the three-month period ended June 30, 2012. Voyage expenses mainly include (i) fuel consumed during off-hire periods of our vessels and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties in the amount of $0.8 million during the three-month period ended June 30, 2013 and in the amount of $0.7 million during the three-month period ended June 30, 2012, represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also include the realized gain/ (loss) under derivative contracts entered into in relation to foreign currency exposure, decreased by 0.7%, or $0.2million, to $28.5million during the three-month period ended June 30, 2013, from $28.7million during the three-month period ended June 30, 2012. General and Administrative Expenses General and administrative expenses increased by 8.3% or $0.1million, to $1.3 million during the three-month period ended June 30, 2013 from $1.2million during the three-month period ended June 30, 2012.General and administrative expenses for the three-month periods ended June 30, 2013 and 2012, include $0.25 million, respectively, for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 7.9%, or $0.3million, to $4.1million during the three-month period ended June 30, 2013, from $3.8million during the three-month period ended June 30, 2012. The increase was primarily attributable to (i) the inflation related upward adjustment of the management fee by 4% for each vessel (effective January 1, 2013), as provided under our group management agreement and (ii) the increased average number of vessels during the three-month period ended June 30, 2013 compared to the three-month period ended June 30, 2012. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $2.0 million for the three-month period ended June 30, 2013 and $2.0 million for the three-month period ended June 30, 2012. During the three-month periods ended June 30, 2013 and 2012, three vessels and no vessel, respectively, underwent their special survey. During the three-month period ended June 30, 2013, two vessels completed its respective works and one was in process. Depreciation Depreciation expense increased by 8.5%, or $1.7million, to $21.6million during the three-month period ended June 30, 2013, from $19.9million during the three-month period ended June 30, 2012. The increase was mainly attributable to the depreciation expense charged for the four newbuild vessels delivered to us during the six-month period ended June 30, 2013. Gain on Sale/Disposal of Vessels During the three-month period ended June 30, 2013, we recorded a gain of $3.6million from the sale of one vessel. During the three-month period ended June 30, 2012, we recorded a gain of $4.1million from the sale of two vessels. Foreign Exchange Gains Foreign exchange gains/ (losses) were $0 during the three-month period ended June 30, 2013 and foreign exchange gains were $0.2 million during the three-month period ended June 30, 2012. Interest Income Interest income decreased by 50.0% or $0.2 million, to $0.2 million during the three-month periods ended June 30, 2013, from $0.4 million during the three-month period ended June 30, 2012. The decrease is mainly attributable to the decreased average cash balance during the three-month period ended June 30, 2013, compared to the three-month period ended June 30, 2012. Interest and Finance Costs Interest and finance costs decreased by 8.9%, or $1.6million, to $16.4million during the three-month period ended June 30, 2013, from $18.0million during the three-month period ended June 30, 2012. The decrease is partly attributable to the capitalized interest in relation with our newbuilding program and by the decreased commitment fees charged to us. Gain /(Loss) on Derivative Instruments The fair value of our 28 interest rate derivative instruments which were outstanding as of June 30, 2013, equates to the amount that would be paid by us or to us should those instruments be terminated. As of June 30, 2013, the fair value of these 28 interest rate derivative instruments in aggregate amounted to a liability of $117.9million. Twenty-seven of the 28 interest rate derivative instruments that were outstanding as at June 30, 2013, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Comprehensive loss”. For the three-month period ended June 30, 2013, a net gain of $45.0million has been included in “Comprehensive loss” and a gain of $2.4million has been included in “Gain (loss) on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended June 30, 2013. Cash Flows Three-month periods ended June 30, 2013 and 2012 Condensed cash flows Three-month period ended June 30, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by (Used in) Financing Activities $ ) $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended June 30, 2013, decreased by $5.4million to $43.2million, compared to $48.6million for the three-month period ended June 30, 2012. The decrease was primarily attributable to unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $13.3 million, partly offset by increased cash from operations of $6.8 million due to cash generated from the charters of the four newbuild vessels delivered to us during the six-month period ended June 30, 2013. Net Cash Used in Investing Activities Net cash used in investing activities was $ 215.4million in the three-month period ended June 30, 2013, which consists of (a) $194.8 million advance and delivery payments for the construction and purchase of five newbuild vessels, (b) $24.9 million in payments for the acquisition of two secondhand vessels, (c) $0.5 million advance payment we made for the acquisition of one secondhand vessel which was delivered to us on July 3, 2013 and (d) $4.8 million balance payment we received from sale for scrap of one vessel, as part of the payment was received during the three-month period ended March 31, 2013. Net cash used in investing activities was $62.3 million in the three-month period ended June 30, 2012, which consists of (a) $49.0 million advance payments for the construction and purchase of five newbuild vessels, (b) $24.9 million in payments for the acquisition of two secondhand vessels and (c) $11.6 million we received from the sale of two vessels. Net Cash Provided By (Used In) Financing Activities Net cash provided by financing activities was $101.7million in the three-month period ended June 30, 2013, which mainly consists of (a) $37.9million of indebtedness that we repaid, (b) $164.0 million we drew down from three of our credit facilities and (c) $20.2 million we paid for dividends to our stockholders for the first quarter of the year 2013. Net cash used in financing activities was $18.3 million in the three-month period ended June 30, 2012, which mainly consists of (a) $43.8 million of indebtedness that we repaid, (b) $51.2 million we drew down from four of our credit facilities and (c) $18.3 million we paid for dividends to our stockholders for the first quarter of the year 2012. Results of Operations Six-month period ended June 30, 2013 compared to the six-month period ended June 30, 2012 During the six-month periods ended June 30, 2013 and 2012, we had an average of 47.9 and 46.4 vessels, respectively, in our fleet. In the six-month period ended June 30, 2013, we accepted delivery of the newbuild vessels MSC Athens, MSC Athos, Valor and Value with an aggregate TEU capacity of 35,308, the secondhand vessel Venetiko with a TEU capacity of 5,928, and the vesselsPetalidi and Ensenada Express with an aggregate TEU capacity of 6,738 (these two secondhand vessels were acquired pursuant to the Framework Agreement with York)and we sold two vessels MSC Washington and MSC Austria with an aggregate TEU capacity of 7,460. In the six-month period ended June 30, 2012, we accepted delivery of three secondhand vessels MSC Ulsan, Koroni and Kyparissia with an aggregate TEU capacity of 11,816 and we sold three vessels Gather, Gifted and Genius I with an aggregate TEU capacity of 8,766. In the six-month periods ended June 30, 2013 and 2012, our fleet ownership days totaled 8,677 and 8,452 days, respectively. Ownership days are the primary driver of voyage revenue and vessels operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Six-month period ended June 30, Change Percentage Change Voyage revenue $ $ ) %) Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) ) %) Vessels operating expenses ) ) - - General and administrative expenses ) ) % Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) % Depreciation ) ) % Gain on sale/disposal of vessels % Foreign exchange gains ) %) Interest income ) %) Interest and finance costs ) ) ) %) Other ) % Gain /(loss) on derivative instruments ) % Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Six-month period ended June 30, Change Percentage Change Voyage revenue $ $ $ ) %) Accrued charter revenue % Voyage revenue adjusted on a cash basis $ $ $ % Six-month period ended June 30, Change Percentage Change Fleet operational data Average number of vessels % Ownership days % Number of vessels under dry-docking 2 5 3 Voyage Revenue Voyage revenue decreased by 2.3%, or $4.5million, to $191.6million during the six-month period ended June 30, 2013, from $196.1million during the six-month period ended June 30, 2012. The decrease in Voyage revenue is mainly due to (i) voyage revenue not earned from vessels disposed during the six-month period ended December 31, 2012 and the six-month period ended June 30, 2013, which were employed during the six-month period ended June 30, 2012, and (ii) decreased charter hire earned for certain of our vessels during the six-month period ended June 30, 2013, partly offsetby revenue earned by the four newbuild vessels delivered to us during the six-month period ended June 30, 2013. Voyage revenue adjusted on a cash basis (which adjusts for non-cash “Accrued charter revenue”), increased by 0.6%, or $1.1million, to $198.2million during the six-month period ended June 30, 2013, from $197.1million during the six-month period ended June 30, 2012. The increase is attributable to the cash revenue earned by the four newbuild vessels delivered to us during the six-month period ended June 30, 2013, partly offset by cash revenue not earned from vessels disposed during the six-month period ended December 31, 2012 and the six-month period ended June 30, 2013, which were employed during the six-month period ended June 30, 2012. Voyage Expenses Voyage expenses decreased by 17.4%, or $0.4million, to $1.9million during the six-month period ended June 30, 2013, from $2.3million during the six-month period ended June 30, 2012. The decrease was primarily attributable to the decreased off-hire expenses of our fleet, mainly fuel consumption and by the decreased third party commissions charged to us during the six-month period ended June 30, 2013, compared to the six-month period ended June 30, 2012. Voyage Expenses – related parties Voyage expenses – related parties decreased by 6.7% or $0.1 to $1.4 million during the six-month period ended June 30, 2013, from $1.5 million during the six-month period ended June 30, 2012 and represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also include the realized gain or loss under derivative contracts entered into in relation to foreign currency exposure, were $56.4million during the six-month periods ended June 30, 2013 and 2012. General and Administrative Expenses General and administrative expenses increased by 4.8%, or $0.1million, to $2.2million during the six-month period ended June 30, 2013, from $2.1million during the six-month period ended June 30, 2012. Furthermore, General and administrative expenses for the six-month periods ended June 30, 2013 and June 30, 2012, include $0.5 million, respectively, for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 5.3%, or $0.4million, to $8.0million during the six-month period ended June 30, 2013, from $7.6million during the six-month period ended June 30, 2012. The increase was primarily attributable to (i) the inflation related upward adjustment of the management fee by 4% for each vessel (effective January 1, 2013), as provided under our group management agreement and (ii) the increased average number of vessels during the six-month period ended June 30, 2013 compared to the six-month period ended June 30, 2012. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs for the six-month periods ended June 30, 2013 and 2012 was $4.0 million and $3.9 million, respectively. During the six-month periods ended June 30, 2013 and 2012, five vessels and two vessels, respectively, underwent their special surveys. Depreciation Depreciation expense increased by 4.0%, or $1.6million, to $41.5million during the six-month period ended June 30, 2013, from $39.9million during the six-month period ended June 30, 2012. The increase was primarily attributable to the depreciation expense charged for the four newbuild vessels and one secondhand vessel delivered to us during the six-month period ended June 30, 2013. Gain on Sale/Disposal of Vessels During the six-month period ended June 30, 2013, we recorded a gain of $6.4million from the sale of two vessels. During the six-month period ended June 30, 2012, we recorded a net gain of $1.3million, mainly from the sale of three vessels. Foreign Exchange Gains Foreign exchange gains amounted to $0.1 million and $0.3 during the six-month periods ended June 30, 2013 and 2012, respectively. Interest Income During the six-month period ended June 30, 2013, interest income decreased by 42.9%, or $0.3million, to $0.4million, from $0.7million during the six-month period ended June 30, 2012. Interest and Finance Costs Interest and finance costs decreased by 10.7%, or $4.1million, to $34.1 million during the six-month period ended June 30, 2013, from $38.2million during the six-month period ended June 30, 2012. The decrease is partly attributable to the capitalized interest in relation with our newbuilding program and by the decreased commitment fees charged to us. Gain /(Loss) on Derivative Instruments The fair value of our 28 interest rate derivative instruments which were outstanding as of June 30, 2013, equates to the amount that would be paid by us or to us should those instruments be terminated. As of June 30, 2013, the fair value of these 28 interest rate derivative instruments in aggregate amounted to a liability of $117.9 million. Twenty-seven of the 28 interest rate derivative instruments that were outstanding as at June 30, 2013, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Comprehensive loss”. For the six-month period ended June 30, 2013, a gain of $57.4million has been included in “Comprehensive loss” and a gain of $5.6million has been included in “Gain (loss) on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the six-month period ended June 30, 2013. Cash Flows Six-month periods ended June 30, 2013 and 2012 Condensed cash flows Six-month period ended June 30, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by Financing Activities $ $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the six-month period ended June 30, 2013 decreased by $5.9million to $78.1million, compared to $84.0million for the six-month period ended June 30, 2012. The decrease was primarily attributable to unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $11.7 million, partly offset by increased cash from operations of $1.1 million mainly due to cash generated from the charters of the four newbuild vessels delivered to us during the six-month period ended June 30, 2013 and decreased payments for interest (including swap payments) of $1.5 million. Net Cash Used in Investing Activities Net cash used in investing activities was $364.9million in the six-month period ended June 30, 2013, which mainly consisted of (a) $324.0 million advance payments for the construction and purchase of eight newbuild vessels, (b) $47.1 million in payments for the acquisition of three secondhand vessels, (c) $0.5 million advance payment we paid for the acquisition of one secondhand vessel delivered to us on July 3, 2013, (d) $0.6 million in payments for expenses related to the sale of vessel MSC Washington and (e) $7.2 million we received from the sale of one vessel. Net cash used in investing activities was $106.7million in the six-month period ended June 30, 2012, which consisted of (a) $69.2 million advance payments for the construction and purchase of five newbuild vessels, (b) $54.9 million in payments for the acquisition of three secondhand vessels and (c) $17.4 million we received from the sale of three vessels. Net Cash Provided By Financing Activities Net cash provided by financing activities was $131.9 million in the six-month period ended June 30, 2013, which mainly consisted of (a) $74.1million of indebtedness that we repaid, (b) $251.9 million we drew down from four of our credit facilities and (c) $40.4 million we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2012 and the first quarter of the year 2013. Net cash provided by financing activities was $166.3million in the six-month period ended June 30, 2012, which mainly consists of (a) $90.2million of indebtedness that we repaid, (b) $199.3 million we drew down from five of our credit facilities, (c) $34.6 million, we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2011 and the first quarter of the year 2012 and (d) $100.6 million net proceeds we received from our follow-on offering in March 2012, net of underwriting discounts and expenses incurred in the offering. Liquidity and Capital Expenditures Cash and cash equivalents As of June 30, 2013, we had a total cash liquidity of $ 165.1 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of July 24, 2013, the following vessels were free of debt. Unencumbered Vessels in the water (refer to fleet list below for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO AKRITAS MSC CHALLENGER MESSINI Capital commitments As of July 24, 2013, we had outstanding commitments relating to our contracted newbuilds aggregating $314.5 million payable in installments until the vessels are delivered. Conference Call details: On Thursday, July 25, 2013 at 8:30 a.m., EDT, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1(855) 551-9080 (from the US), 0(800) 051-3806 (from the UK) or +(44) (0) 2(from outside the US). Please quote "Costamare". A replay of the conference call will be available until August 28, 2013. The United States replay number is 1(855) 859-2056; from the UK 0(800) 917-2646; the standard international replay number is (+44) (0) 2and the access code required for the replay is: 20625174#. Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 38 years of history in the international shipping industry and a fleet of 59 containerships, with a total capacity of approximately 336,000 TEU, including six newbuild containerships on order and three vessels acquired pursuant to the Framework Agreement with York. Costamare Inc.’s common shares trade on the New York Stock Exchange under the symbol “CMRE”. Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0000 Email: ir@costamare.com Investor Relations Advisor/ Media Contact: Gus Okwu Allison & Partners, New York Telephone: (+1) 646-428-0638 Email: costamare@allisonpr.com Fleet List The tables below provide additional information, as of July 24, 2013, about our fleet of 59 containerships, including six newbuilds on order and three vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Hire (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC ATHENS MSC 10 years January 2023 7 MSC ATHOS MSC 10 years February 2023 8 VALOR Evergreen 7 years(i) April 2020(i) 9 VALUE Evergreen 7 years(i) April 2020(i) 10 NAVARINO Evergreen 1.5 years September 2013 11 MAERSK KAWASAKI(ii) A.P. Moller-Maersk 10 years December2017 12 MAERSK KURE(ii) A.P. Moller-Maersk 10 years December2017 13 MAERSK KOKURA(ii) A.P. Moller-Maersk 10 years February2018 14 MSC METHONI MSC 10 years September 2021 15 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 16 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 17 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 18 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 19 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 20 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 21 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 22 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 23 VENETIKO (iii) PIL 1.0 year March 2014 24 ENSENADA EXPRESS(*) Hapag Lloyd 2.0 years May 2015 25 MSC ROMANOS MSC 5.3 years November 2016 26 ZIM NEW YORK ZIM 13 years July2015(11) 27 ZIM SHANGHAI ZIM 13 years August 2015(11) 28 ZIM PIRAEUS(iv) ZIM 10 years March 2014 29 OAKLAND EXPRESS Hapag Lloyd 8 years September2016 30 HALIFAX EXPRESS Hapag Lloyd 8 years October 2016 31 SINGAPORE EXPRESS Hapag Lloyd 8 years July2016 32 MSCMANDRAKI MSC 7.8 years August 2017 33 MSCMYKONOS MSC 8.2 years September2017 34 MSC ULSAN MSC 5.3 years March 2017 35 MSCANTWERP MSC 4.3 years August 2013 36 MSCKYOTO MSC 9.5 years September 2018 37 KORONI Evergreen 2 years April 2014 Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Hire (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 38 KYPARISSIA Evergreen 2 years May 2014 39 KARMEN Sea Consortium 1.7 years August 2013 40 MARINA Evergreen 1.8 years February 2014 41 KONSTANTINA Evergreen 1.0 year September 2013 42 AKRITAS Hapag Lloyd 4 years August2014 43 MSC CHALLENGER MSC 4.8 years July 2015 44 MESSINI Evergreen 1.5 years February 2014 45 MSC REUNION(v) MSC 6 years June2014 46 MSC NAMIBIA II(v) MSC 6.8 years July2014 47 MSC SIERRA II(v) MSC 5.7 years June2014 48 MSC PYLOS(v) MSC 3 years January 2014 49 X-PRESS PADMA(*) Sea Consortium 2.0 years June 2015 50 PROSPER COSCO 1.0 year March 2014 51 ZAGORA MSC 3.7 years April 2015 52 PETALIDI(*) CMA CGM 1.0 years June 2014 53 STADT LUEBECK CMA CGM 1.7 years July 2014 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) Capacity (TEU) (16) 1 Hull S4022 Sungdong Shipbuilding Evergreen August 2013 2 Hull S4023 Sungdong Shipbuilding Evergreen August 2013 3 Hull S4024 Sungdong Shipbuilding Evergreen October 2013 4 H1068A Jiangnan Changxing MSC December 2013 5 H1069A Jiangnan Changxing MSC December 2013 6 H1070A Jiangnan Changxing MSC February 2014 Charter terms and expiration dates are based on the earliest date charters could expire. This average rate is calculated based on contracted charter rates for the days remaining between July 24, 2013 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on May 8, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 30, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on August 24, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on October 20, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on December 4, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. Charterers shall have the option to terminate the charter by giving six months’ notice, in which case they will have to make a one-time payment which shall be the $6.9 million reduced proportionately by the amount of time by which the original 3-year extension period is shortened. The charterer is required to pay approximately $5.0 million no later than July 2016, representing accrued charter hire, the payment of which was deferred. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. This charter rate changes on July 27 2014 to $8,225 per day until the earliest redelivery date. This charter rate changes on August 23, 2013 to $6,400 per day until the earliest redelivery date. The charterer has a unilateral option to extend the charter of the vessel for a period of six months at a rate of $8,500 per day. Based on updated vessel specifications. (i) Assumes exercise of Owners unilateral options to extend the charter of these vessels for two one year periods. (ii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (iii) The charterer has a unilateral option to extend the charter of the vessel for a period of 12 months at a rate of $28,000 per day. (iv) The charterer has a unilateral option to extend the charter of the vessel for a period of 12 months +/-60 days at a rate of $27,500 per day. (v) Owners have a unilateral option to extend the charters of the vessels for an additional period of two years at market rate, to be defined annually, based on the closest category on the Contex index. (*)Denotes vessels acquired pursuant to the Framework Agreement with York. The Company holds a 49% equity percentage in each of the vessel-owning entities. COSTAMARE INC. Consolidated Statements of Income Six-months ended June 30, Three-months ended June 30, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) REVENUES: Voyage revenue $ EXPENSES: Voyage expenses ) Voyage expenses – related parties ) Vessels' operating expenses ) General and administrative expenses ) Management fees - related parties ) Amortization of dry-docking and special survey costs ) Depreciation ) Gain on sale/disposal of vessels Foreign exchange gains 86 80 11 Operating income $ OTHER INCOME (EXPENSES): Interest income $ Interest and finance costs ) Other ) 22 Gain /(loss) on derivative instruments ) ) Total other income (expenses) $ ) $ ) $ ) $ ) Net Income $ Earnings per common share, basic and diluted $ Weighted average number of shares, basic and diluted COSTAMARE INC. Consolidated Balance Sheets As of December 31, As of June 30, (Expressed in thousands of U.S. dollars) (Audited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Receivables Inventories Due from related parties Fair value of derivatives 40 Insurance claims receivable Accrued charter revenue Prepayments and other Vessels held for sale - Total current assets $ $ FIXED ASSETS, NET: Advances for vessels acquisitions $ $ Vessels, net Total fixed assets, net $ $ NON-CURRENT ASSETS: Deferred charges, net $ $ Restricted cash Accrued charter revenue Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ $ Accounts payable Accrued liabilities Unearned revenue Fair value of derivatives Other current liabilities Total current liabilities $ $ NON-CURRENT LIABILITIES Long-term debt, net of current portion $ $ Fair value of derivatives, net of current portion Unearned revenue, net of current portion Total non-current liabilities $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock $
